Citation Nr: 1821807	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral strain with osteoarthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran had active duty service from December 1986 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a VA Regional Office (RO). 

In June 2016, the Veteran testified at a video conference hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's record.

In September 2016, the Board remanded this matter.  The matter is now back before the Board.

The Board notes that the issue of entitlement to an increased rating for the service-connected right knee disability has been perfected, but not yet certified to the Board.  A review of the electronic Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged the Veteran's video conference hearing request for this issue.  As such, the Board will not accept jurisdiction over this claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2016 social work case management note contained in the Veteran's VA treatment records, the Veteran reported that he had filed for Social Security Administration (SSA) disability benefits and was denied.  In May 2017, the AOJ conducted an SSA inquiry; the inquiry showed that the Veteran had filed an SSA claim that had been denied.  The AOJ did not attempt to obtain any of the Veteran's medical records pertaining to his SSA disability claim.  Although the Veteran's SSA claim was denied, the medical records used to adjudicate the claim may contain pertinent medical information regarding the Veteran's claims.  The AOJ should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

Additionally, with respect to the Veteran's claim for an increased rating for his lumbosacral strain with osteoarthritis, the Board observes that the Veteran was last afforded a VA examination in December 2015, and evidence recently added to the claims file indicates that his symptomatology may have worsened.  In particular, in a VA treatment record dated in September 2016, lumbar spine range of motion measurements revealed flexion to 45 degrees with sharp pain.  Notably, range of motion during his last VA lumbar spine examination in December 2015 revealed flexion to 80 degrees.  Moreover, in October 2016, the Veteran reported aching, sharp lower back pain radiating down his legs.  Prior to this date, the Veteran denied back pain radiating down his legs.  In light of the evidence suggesting that the Veteran's service-connected lumbar spine disability may have worsened, the Board finds that under the duty to assist, a VA examination is necessary to clarify the current severity of the Veteran's lumbosacral strain with osteoarthritis.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current symptoms, manifestations, and severity of his service-connected lumbosacral strain with osteoarthritis.  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed and all findings from such testing should be expressed.

Range of motion testing should be undertaken for the 
back, to include after repetitive use.  The examiner is 
to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.  The examiner should also specify 
whether there is any ankylosis of the spine.

The examiner should comment on the existence, and 
frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

The examiner should discuss any neurological 
abnormalities, to include erectile dysfunction, bladder impairment and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the service-connected lumbar spine disability.  The examiner should indicate both the Veteran's subjective 
symptoms and the objective symptoms noted during the examination.

The examiner should describe the functional impairment caused by the service-connected low back disability and its impact on the Veteran's ability to work.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.


4.  After the above development has been completed, and any other development deemed necessary, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the matter to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




